Citation Nr: 0501980	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for arthritis 
of the lumbosacral spine from 40 percent.

2.  Entitlement to a Total Disability Rating based on 
Individual Unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
December 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which granted the veteran service connection and 
assigned a 20 percent rating for arthritis of the lumbosacral 
spine.  In March 2003, a decision review officer increased 
the veteran's initial rating to 40 percent.  The appeal also 
arises from a September 2003 rating decision which denied 
entitlement to a TDIU.  

In the September 2003 rating decision, the RO also denied 
entitlement to increased ratings for the service-connected 
tinnitus and residuals of a fracture of the left great toe.  
However, in a June 2004 letter, the veteran indicated that he 
was withdrawing those claims.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran has not had ankylosis 
of the lumbar spine.  

2.  The veteran's degenerative disc disease of the low back 
is not related to his arthritis of the low back or to his 
back injury in service.   


3.  The veteran's only established service-connected 
conditions are degenerative arthritis of the lumbar spine 
(rated as 40 percent disabling); tinnitus (rated as 10 
percent disabling); and residuals of a fracture of the left 
great toe (rated as noncompensably disabling).  His service-
connected disabilities do not prevent him from securing and 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The initial 40 percent rating assigned for arthritis of 
the lumbosacral spine is appropriate.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5291, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 
to 5243 (2004).  

2.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records, including the separation 
examination, were negative for any evidence of a low back 
disability.  The VA Hospital discharge summary from August 
1953 indicated that the veteran had been treated for 
unrelated disorders and made no reference to a low back 
disability.

The Daily Sick Report for the 1918th Ordnance Ammunition 
Company documented that the veteran received medical 
treatment several times throughout April, May, July, and 
August 1944.  However, the reports did not identify the 
injury or illness for which the veteran received medical 
care.

The September 1965 records from Community Memorial Hospital 
reflect that the veteran was admitted to the hospital with a 
herniated lumbar disc.  The July 1988 records from Community 
Memorial Hospital disclose that the veteran presented to the 
emergency room due to being thrown to the ground and knocked 
unconscious by stampeding cattle.  He was diagnosed with 
multiple rib fractures and mild pulmonary contusion.  An x- 
ray of the cervical spine showed marked arthritic changes.

The February 1992 VA medical records reflect that the veteran 
complained of a bad back for some time, with constant pain in 
the lumbosacral region and radiation into the right leg.  He 
reported injuring his back in a motorcycle accident while on 
active duty, as well as subsequent injuries due to pushing a 
car and being knocked over by a cow.  Objective findings 
included unequal deep tendon reflexes of the lower 
extremities, somewhat depressed right knee and ankle jerk, 70 
degrees of flexion at the hip and waist, and tenderness over 
the right sacroiliac area.  The veteran was diagnosed with 
chronic back pain and chronic lumbosacral radiculopathy on 
the right.  The January 1993 letter from a therapist at 
Chadron Community Hospital stated that he remembered treating 
the veteran for back, neck, and shoulder pain from 1967 to 
1970.

The veteran submitted statements to the RO in May 1992, March 
and August 1993, April 1994, and January 1998.  In these 
statements, he claimed that he had injured his back while 
loading bombs in England in 1944 and that he received medical 
treatment at that time.  Thereafter, his application to 
transfer to paratrooper duty was denied due to his back 
condition.  He believed that his back injury in service 
exacerbated his later injuries.  In a June 1992 letter from 
the veteran's wife, she said that the veteran informed her of 
his back injury when he returned from active service.  Since 
that time, he had experienced back pain and had undergone 
medical treatment, beginning in 1965.  His back pain had 
limited his daily activities and his employment as a rancher.  
In August 1993, the veteran submitted letters he had written 
to his wife during active duty.  In the letters, he referred 
to being disqualified from paratrooper training due to a 
strain.

The veteran appeared at a hearing in April 1994.  He 
testified that he volunteered for active duty and that he 
later volunteered to serve with the paratroopers.  However, 
he was disqualified from paratrooper duty due to a back 
strain.  Thereafter, he was assigned to motorcycle duty and 
had to wear a kidney belt to support his back.  His back pain 
had continued since that time.  He claimed that he did not 
report the existence of back pain on his separation 
examination because he did not want to delay his discharge.  
After returning from the service, he could no longer play 
sports and he began to receive medical treatment in 
approximately 1966.

A November 1998 letter from Dr. R.P. stated that the veteran 
was first seen at his clinic in 1965.  Thereafter, he was 
seen in 1968, 1977, and 1998.  Dr. P's impression was that 
the veteran did suffer from low back pain, moderate 
degenerative arthritis of the lumbosacral spine with 
subsequent radicular pain secondary to the degenerative 
disease in the lumbar spine.  He recommended an MRI of the 
veteran's lumbosacral spine be performed to clarify whether 
the veteran's back disability was related to service

Dr. C.B. submitted a letter dated February 2001.  He opined 
that the veteran's lumbar spine pathology is a direct result 
of his inservice spine injury.  He opined that the veteran's 
spine injury weakened his spine and ligaments to the point 
where he was at increased risk for his 1965 disc herniation.  

The veteran underwent a VA examination in January 2002.  He 
reported chronic intermittent back pain, stiffness, spasm, 
and occasional radicular pain and numbness.  He reported that 
his back could bother him daily, or he could have periods of 
time as long as a week without exacerbation.  Symptoms were 
aggravated by lifting, bending wrong, or even getting up 
wrong.  He did not use medications.  Examination showed that 
the veteran was ambulatory with a normal gait.  The veteran's 
back showed spasm, and mild paraspinal muscle tenderness.  
There was no sciatic notch tenderness.  The reflexes were 
bilaterally symmetrical and normal.  Strength and sensation 
were normal throughout.  The veteran was able to flex to 110 
degrees without discomfort, but straightening his back caused 
serious discomfort.  There was no change after multiple 
repetitions in range of motion, but it was clearly more 
difficult for him to straighten his back with each 
repetition.  The veteran was able to bend 20 degrees in 
either direction without discomfort and was able to twist 40 
degrees without discomfort in either direction.  Assessment 
was degenerative joint disease of the back.  After an MRI, 
the examiner commented that the MRI showed bulging discs at 
L4-L5 and L5-S1 with foraminal encroachment.  An x-ray showed 
lumbar spondylosis.  

The veteran underwent a compensation and pension examination 
in April 2002.  After discharge from service, the veteran had 
no problems with his low back and that stated that he was 
having pain in his back, but did not tell anyone.  He was 
treated with problems from his low back in 1965 with various 
other physicians in Nebraska.  He denied any major injuries 
until the mid-1980s when he was apparently involved in an 
accident while working as a rancher and was essentially 
trampled by some cattle.  He was also having trouble in 1965 
when he was helping push a Jeep out of a situation where it 
was stuck, and had to be in the hospital for several days 
because of this.  The veteran described trouble standing and 
trouble getting out of bed.  He got pain in the right lower 
extremity, and got occasional numbness.  He had tried 
physical therapy in the past without much help.  He currently 
was taking no medication for the back problem.  X-rays taken 
at the office showed degenerative disc disease at multiple 
levels.  

Examination showed that the veteran's gait was somewhat 
slowed.  He was not able to walk on either heels or his toes 
because of pain and incoordination.  Straight leg raise was 
positive at 30 degrees bilaterally.  Deep tendon reflexes 
were absent in both patellar tendons and Achilles tendons.  
The examiner could not appreciate these symmetrically.  The 
veteran had difficulty getting onto the examination table and 
out of his chair.  Forward flexion was 45 degrees.  He got 
neutral extension, and lateral bending and rotation were 
significantly limited as well.  There was no paraspinal 
muscular spasm or atrophy that the examiner could appreciate.  
Sensation appeared intact.  Motor strength appeared good 
throughout, other than when the veteran was trying to walk on 
either his heels or toes.  Assessment was degenerative 
arthritis of the lumbosacral spine.  

The examiner commented that the fact that the veteran's back 
was doing well at separation would make it hard to link a 
remote history in the 1940s of lifting some bombs as causing 
such diffuse spondylosis in the veteran's low back.  The 
degenerative disc disease could have been due to a remote 
injury, but it was just as likely due to multiple repetitive 
injuries to his low back as well as the fact that he was now 
81 years of age, and degenerative disc disease was not an 
uncommon finding in somebody 81 years of age.  The examiner 
also commented that the fact that the veteran had a normal 
examination upon discharge from service and that he had 
numerous post-service injuries as well as being 81 years of 
age, meant that it was more likely that his degenerative disc 
disease in his low back was due to post-service injuries as 
well as due to his overall age.  

The nurse R.B. submitted a letter dated March 2003.  She 
reviewed a number of the veteran's records.  She reviewed a 
the report by Dr. B.  She wrote that Dr. B. offered several 
good references to review for a clearer understanding of how 
a back injury at a young age could manifest and become 
chronic and debilitating later in life.  She wrote that it 
was her opinion that the veteran's progressive back injury 
was rendering him so disabled that he was not capable of 
performing or enjoying his normal activities of daily living.  
She opined that based on his back pain, spasm, decreased 
range of motion, absence of reflexes ,and positive straight 
leg raises, he should be entitled to an increased rating.  

The veteran underwent a VA examination in August 2003.  It 
was noted that the veteran was a retired rancher, and had not 
worked since 1997.  He described chronic low back pain.  The 
pain in the low back radiated into the hips and to the knees 
and ankles and feet.  He had numbness episodically present in 
the feet when the leg pain was severe.  The pain in the back 
was worse if he raised his feet up in a recliner.  Bending 
forward and twisting increased back pain.  Standing greater 
than an hour increased his back pain.  Examination showed 
that the veteran moved stiffly when he was arising from a 
sitting or lying position.  The veteran had total loss of 
normal lumbar lordosis.  There was palpable spasm on the left 
paraspinal muscles compared to the right.  There was 
tenderness on palpation of these paraspinal muscles.  There 
was positive straight leg raising on the right at 30 degrees 
and on the left at 45 degrees.  Deep tendon reflexes at the 
knees were symmetrical and normal at 2+/4+.  He had 
symmetrical but diminished deep tendon reflexes at the ankles 
bilaterally.  Prior to repetitive motion, the lumbosacral 
spine had 77 degrees of flexion and 10 degrees of extension.  
Neither one of those motions seemed to exhibit pain at that 
range of motion.  He needed to push himself up with his arms 
on his knees to arise from a bend forward position because of 
pain on arising but not with forward flexing.  He had 12 
degrees of left and right lateral motion with no pain at the 
end of this motion.  He had 8 degrees of right and 5 degrees 
on left rotation with pain at the end of the lumbar rotation.  
After repetitive motion, the veteran remeasured at 87 degrees 
of flexion, 10 degrees of extension, 7 degrees of right and 
10 degrees of left lateral motion, and 8 degrees of right and 
5 degrees of left rotation with pain at the end of the 
motion.  Relevant diagnosis was degenerative joint disease of 
the lumbar spine with radicular symptoms.  

Regarding the degenerative joint disease of the lumbar spine, 
the examiner commented that it would be impossible for the 
veteran to do his ranching work or strenuous activities that 
required frequent bending, twisting, turning, or lifting.  
The examiner commented that sedentary employment would not be 
impacted greatly, but that the veteran would have to be in a 
position that would allow him to change his position 
frequently when he was sitting.  He stated that he would have 
to be allowed to arise and move whenever he deemed that 
necessary.  His walking was certainly limited at no more than 
a mile and standing greater than an hour increased the 
veteran's pain and would not be permitted.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated February 2003, the RO informed the 
veteran what evidence he would have to submit to establish 
his claim for a TDIU.  
Although no similar letter was sent regarding the veteran's 
initial rating claim, it is clear that the veteran has been 
made aware of the requirements to establish his claim for a 
greater initial rating.  Also, in a May 2004 document, the 
veteran specifically stated that he did not have any 
additional evidence to submit.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the February 2003 
letter, the RO informed the veteran that the RO would get 
such things as VA medical records, or other medical treatment 
records he told the RO about.  Also, in an August 2001 
letter, the RO informed the veteran that it would obtain all 
evidence in the custody of a Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
February 2003 and August 2001 letters told the veteran to 
complete the enclosed VA Form 21-4142s for each doctor and 
hospital where he was treated.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the February 2003 and August 2001 
letters did not specifically request that the veteran provide 
any evidence in his possession that pertained to his claim 
(as required by 38 C.F.R. § 3.159 (b)), the general 
instructions in this letter and the supplemental statements 
of the case clearly implied that the veteran should prosecute 
his appeal by assisting in this fashion.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his back throughout the more 
than 2 years that his claim has been adjudicated.  Also, in 
the veteran's May 2004 VA Form 1-9, he specifically stated 
that he had no additional evidence to submit.  The veteran's 
attorney specifically stated that the VA had complied with 
the notice provisions of 38 U.S.C.A. § 5103.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

The veteran claims that the initial 40 percent rating 
assigned for his arthritis of the lumbosacral spine was not 
proper.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

As the veteran is expressing dissatisfaction with the initial 
40 percent rating assigned following the grant of service 
connection for his low back disability, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  Because the RO 
considered all of the evidence following the grant of service 
connection, the veteran's claim is in appropriate appellate 
status.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

To warrant a 40 percent rating for lumbosacral strain, 
objective evidence must show that the strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2004).

If limitation of motion is severe, a 40 percent disability 
rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2004).  A 50 percent rating requires unfavorable ankylosis 
of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2004).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2004).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the old diagnostic criteria, the veteran is not 
entitled to an increased initial rating from 40 percent for 
his low back disability.  He is not entitled to a higher 
rating under Diagnostic Code 5295 (for lumbosacral strain) or 
Diagnostic Code 5292 (for limitation of motion) as a 40 
percent rating is the highest rating allowed under those 
codes.  As the evidence does not show that the veteran has 
ankylosis of the lumbar spine, he is not entitled to a 50 
percent rating under Diagnostic Code 5289.  

The veteran is also not entitled to an increased rating to 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.  Specifically, although the veteran was diagnosed 
with degenerative disc disease by the compensation and 
pension examiner (Dr. M.R.) in April 2002, the physician 
opined that it was more likely that the veteran's 
degenerative disc disease was due to post-service injuries 
and his overall age than to the injury to the veteran's back 
in service.  There are several other opinions regarding the 
veteran's intervertebral disc disease.  Dr. C. B. wrote a 
letter in February 2001 in which he opined that the veteran's 
current spine injury was a direct result of his inservice 
spine injury.  He cited a reference book on orthopedic 
principles in making his opinion.  It is also noted that the 
registered nurse, R.B., submitted a letter in March 2003, in 
which she agreed with the opinion of Dr. C.B.  Although Dr. 
R.P. wrote in November 1998 that the veteran's radicular pain 
was secondary to the degenerative disease in the lumbar 
spine, he also recommended an MRI of the veteran's back to 
determine if the veteran's back disability was related to 
service.  It does not appear that such an MRI was ever 
attained.  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In looking at the aforementioned opinions (the compensation 
and pension examiner Dr. M.R., Dr. C.B., the nurse R.B., and 
Dr. R.P), the greatest weight is given to Dr. M.R.'s opinion.  
Dr. R.P.'s opinion is discounted because he recommended that 
an MRI be obtained, but said MRI does not appear to have been 
obtained.  Greater weight is given to Dr. M.R.'s opinion over 
the nurse's R.B.'s opinion, as Dr. M.R. is affiliated with a 
orthopedic specialty group (Cheyenne Orthopaedics) while the 
nurse R.B. is not an orthopedic specialist.  

In comparing the opinions of Dr. M.R. and Dr. C.B., greater 
weight is given to the opinion of Dr. M.R.  For one thing, 
Dr. M.R. actually examined the veteran in April 2002 while 
Dr. C.B. only reviewed the veteran's claims folder.  Although 
Dr. C.B. opined that the veteran's spine injury in service 
weakened his spine to the point that he was at increased risk 
for the 1965 disc herniation, Dr. M.R. cited to injuries 
after service (1965 Jeep incident and an accident in the mid-
1980s) as the reasons for the veteran's degenerative disc 
disease.  In summary, more weight is given to the opinion of 
Dr. M.R. that the veteran's degenerative disc disease is not 
related to service, and accordingly, the veteran's disability 
can not properly be rated under Diagnostic Code 5293.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."

The veteran is not entitled to an increased rating to 50 
percent under the aforementioned General Rating Formula for 
Diseases and Injuries of the Spine.  Specifically, the 
veteran does not have unfavorable ankylosis of the entire 
spine.  The veteran is also not entitled to an increased 
rating to 60 percent under the formula for Rating 
Invertebral Disc Syndrome based on Incapacitating Episodes.  
As noted in the earlier discussion regarding Diagnostic Code 
5293, the veteran's degenerative disc disease was deemed not 
related to service.  Even if it were related to service, the 
evidence does not show incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
to warrant a 60 percent rating.  Since the veteran's 
intervertebral disc syndrome is not related to service, any 
associated objective neurological abnormalities can not be 
rated separately pursuant to Note (1) under the General 
Rating Formula for Diseases and Injuries of the Spine.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Also, the evidence does not show marked 
interference with employment that manifests itself in ways 
that are not contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  
In the absence of medical evidence showing frequent 
hospitalizations or marked interference with employability 
(i.e. interference with employability not contemplated in the 
rating criteria), the provisions of 38 C.F.R. § 3.321 
relating to extraschedular evaluations are not applicable 
here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity and etiology of the veteran's low back disability.  
The record is complete with records of prior medical history 
and rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2004).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2004)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2004). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).

The veteran is service-connected for three disabilities: 
degenerative arthritis of the lumbar spine (rated as 40 
percent disabling); tinnitus (rated as 10 percent disabling); 
and residuals of a fracture of the left great toe (rated as 
noncompensably disabling).  The veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  

The issue is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  At the veteran's August 
2003 VA examination, the examiner commented that the 
veteran's degenerative joint disease of the lumbar spine 
would make it impossible for the veteran to do ranching work 
or strenuous activities.  

There is no medical opinion that the veteran is unable to 
work due only to his service-connected disabilities.  There 
is no probative evidence in the record to suggest that the 
veteran is incapable of performing sedentary work or other 
forms of similar work, due solely to the established service- 
connected disabilities.  While his service-connected 
disabilities may limit him when performing some forms of 
work, it does not prevent all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  




ORDER

The initial rating of 40 percent for arthritis of the 
lumbosacral spine was proper and is maintained.

Entitlement to a TDIU is denied.





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


